      Case 1:20-cv-01470-MKV Document 11 Filed 08/18/20 Page 1 of 1
                                                      USDC SDNY
                                                      DOCUMENT
                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                          DOC #:
SOUTHERN DISTRICT OF NEW YORK                         DATE FILED: 08/18/2020

 SHAEL CRUZ, on behalf himself of all other persons similarly
 situated,

                          Plaintiff,
                                                                      1:20-cv-01470-MKV
                            -against-
                                                                            ORDER
 VUORI, INC.,

                          Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiff filed his Complaint on February 19, 2020 [ECF #1]. Proof of service filed with

the Court on February 25, 2020, reflects that Defendant was served with the Complaint on

February 21, 2020 [ECF #5]. A Notice of Appearance was filed on behalf of Defendant on March

13, 2020 [ECF #7]. To date, Defendant has not answered or otherwise responded to the Complaint.

       Accordingly, it is hereby ORDERED that any motion for entry of a default judgment is

due on or before September 3, 2020. Plaintiff is directed to follow the procedures applicable to

default judgments under the Court’s Individual Rules and Practices for Civil Cases, available at

the Court’s website.



SO ORDERED.
                                                   _________________________________
Date: August 18, 2020                              MARY KAY VYSKOCIL
      New York, NY                                 United States District Judge
